Title: From John Adams Smith to Jeremy Bentham, 3 September 1817
From: Smith, John Adams
To: Bentham, Jeremy


				
					Dear Sir.
					28 Craven Street Sep 3d. 1817.
				
				Mr Adams in a letter of 7 Aug: at New York, safe arrived & well, mentions his having received the packet you sent me, after his departure. He recd it the day he arriv’d at N York.I pray you to accept an incomplete set, of Niles Weekly Register, although incomplete, I doubt not, but, that you will find in it, much to interest & amuse you—Very Respectfully / sir / I am your humbl Set.
				
					J. Adams Smith
				
				
			